Citation Nr: 0204846	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a laceration 
scar of the left forearm.

2.  Entitlement to a compensable evaluation for a laceration 
scar of the left middle finger.

3.  Entitlement to compensable evaluation for a laceration 
scar of the left thigh.

4.  Entitlement to service connection for a right shoulder 
disorder.

[The issues of entitlement to service connection for a left 
knee disorder, a right elbow disorder, a back disorder, and 
post-traumatic stress disorder (PTSD); and entitlement to a 
compensable evaluation under 38 C.F.R. § 3.324 (2001) will be 
addressed in a separate, forthcoming decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993, with service in Saudi Arabia from October 11, 1990 
until April 27, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in June 1994 and February 2000.

The Board has determined that the issues of entitlement to 
service connection for a left knee disorder, a right elbow 
disorder, a back disorder, and PTSD require further 
development.  This development will be accomplished by the 
Board in accord with the newly enacted provisions of 
38 C.F.R. § 19.9, and these issues will be addressed in a 
separate, forthcoming decision.  See 67 Fed. Reg. 3099, 3014 
(Jan. 23, 2002).  As the determination of these issues could 
significantly affect the determination of the claim of 
entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 (2001), that claim will also be addressed in the 
forthcoming Board decision.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).   

The veteran also completed an appeal on the issues of 
entitlement to service connection for gonorrhea and a left 
ankle disorder.  However, in a March 2000 statement, he 
indicated that he wished to drop those issues from his 
appeal.  See 38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's laceration scar of the left forearm is not 
poorly nourished, repeatedly ulcerated, tender and painful on 
objective demonstration, or productive of other limitation of 
functioning.

3.  The veteran's laceration scar of the left middle finger 
is not poorly nourished, repeatedly ulcerated, tender and 
painful on objective demonstration, or productive of other 
limitation of functioning.

4.  The veteran's laceration scar of the left thigh is not 
poorly nourished, repeatedly ulcerated, tender and painful on 
objective demonstration, or productive of other limitation of 
functioning.

5.  The competent evidence of record does not establish that 
the veteran's current arthritis of the right shoulder was 
first manifested in service or within one year thereafter; a 
right shoulder disorder is not shown to be causally related 
to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a 
laceration scar of the left forearm have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7804 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The criteria for a compensable evaluation for a 
laceration scar of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7804 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for a compensable evaluation for a 
laceration scar of the left thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.31, 4.118, Diagnostic Code 7804 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  A right shoulder disorder was not incurred in or 
aggravated as a result of service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
obtained records of treatment reported by the veteran and has 
afforded him multiple VA examinations.  See also 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The veteran was also provided the 
opportunity to present evidence and testimony at personal 
hearings.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in multiple 
Statements of the Case and Supplemental Statements of the 
Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  

The Board further notes that the veteran was fully informed 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, in a 
March 2001 RO letter.

II.  Claims for compensable evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).

In a June 1995 rating decision, the RO granted service 
connection for laceration scars of the left forearm, left 
middle finger, and left thigh on the basis of in-service 
treatment for lacerations of those areas.  A zero percent 
evaluation for the scars (as a single disorder) was assigned, 
effective from March 1993.

A VA scars examiner who conducted a claims file review in 
August 1998 noted that the veteran had "no problems 
associated with the scars on the left forearm or the left 
hand."  The examiner stated that it appeared that the 
lacerations that the veteran had received while in service 
were appropriately treated and they apparently healed well, 
without any limitation of motion or other problems.  

The examiner who conducted the veteran's April 2001 VA scars 
examination reviewed the claims file and noted that the scars 
of the left arm, left thigh, and left middle finger had been 
without dehiscence, keloid, or other signs of infection 
following suture removal in service.  The veteran did state 
during the examination that the scars would "at times" 
become pruritic and painful, especially in cold temperatures, 
and that he would occasionally lose the feeling in the top of 
his left hand.  The examination revealed a scar at the left 
long finger on the medial side from the metacarpal joint to 
the proximal interphalangeal joint, which was well-healed 
without dehiscence, redness, edema, or symptoms of infection.  
The veteran's left inner thigh scar was also noted to be 
without problems.  The examiner noted that none of the 
veteran's scars were productive of tenderness, adherence, 
texture loss, ulceration, breakdown of skin, depression loss, 
inflammation, keloid formation, or disfigurement.  His skin 
turgor was brisk, and there were no signs of suspicious-
looking lesions.  The relevant diagnosis was status post 
multiple laceration repair with debridement, left arm, thigh, 
and mid-fingers, in 1992.

Subsequently, in a July 2001 rating decision, the RO assigned 
separate zero percent evaluations for the veteran's three 
scars, all effective from March 1993.

During his December 2001 VA Travel Board hearing, the veteran 
stated that his left forearm scar was the most significant in 
terms of the effect on mobility and usage of the left arm.  
He described the scar as hurting "every night," notably 
with cold temperatures.  However, he also noted that, despite 
the occasional use of alcohol and/or ointment to dry out his 
scars, no doctor had told him that further medical attention 
to the scars was necessary.

The RO has assigned zero percent evaluations for the 
veteran's scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Under this section, a maximum evaluation of 10 
percent is warranted in cases of superficial scars that are 
tender and painful on objective demonstration.  The Board 
also notes that, under Diagnostic Code 7803, a maximum 
evaluation of 10 percent is warranted for superficial scars 
that are poorly nourished and with repeated ulceration.  
Additionally, under Diagnostic Code 7805, other scars may be 
rated on limitation of function of the affected part.

In this case, the Board is aware that the veteran has 
described occasional scar pain, particularly in regard to his 
left forearm scar and with cold temperatures.  That having 
been noted, the recent medical evidence of record indicates 
that the veteran's scars are not productive of any objective 
symptomatology whatsoever.  Specifically, there is no 
objective evidence of poor nourishment, repeated ulceration, 
tenderness, pain, or functional limitation.  

As there is a complete absence of objective symptomatology 
corresponding to the veteran's laceration scars of the left 
forearm, left middle finger, and left thigh, the Board finds 
no basis for compensable schedular evaluations for any of 
these disabilities.  Therefore, the preponderance of the 
evidence is against the veteran's claims for those benefits.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims for compensable 
evaluations for his service-connected scars.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for a right shoulder 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i) and signifying an 
extension of the delimiting date for claims under this 
section).  Effective March 1, 2002, Section 202 of the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), amended 38 U.S.C.A. 
§ 1117 to expand the presumptive period to September 30, 
2011.  See also VBA Fast Letter 02-04 (January 17, 2002).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

In this case, the veteran's service medical records reflect 
that, in December 1989 and October 1992, he was treated for 
complaints of pain in the right shoulder.  However, a 
February 1993 medical history report reflects no complaints 
of right shoulder symptomatology.

The first objective medical evidence of a right shoulder 
disorder subsequent to service is the report of VA x-rays 
taken in February 1998, which revealed right 
acromioclavicular joint arthritis.  A February 1998 VA 
orthopedic examination contains a diagnosis of a history of 
muscle strain in the right shoulder with movement and lifting 
of portable generators, but the examiner did not elaborate on 
the possibility of a relationship between a current right 
shoulder disorder and service.  

The VA examiner who conducted a claims file review in August 
1998 noted the veteran's history of treatment for right 
shoulder pain during service.  However, this examiner opined 
that such pain was "a limited situation while he was in the 
service."  Moreover, as the veteran was noted to have been 
subsequently employed by both an oil rig company and a mail 
delivery service, the examiner found that these occupations 
"may have continued to cause problems or recurrent problems 
with his right shoulder and have no connection with the 
service entry that was a one time incident."  The examiner 
concluded that the veteran's current problems were not 
associated with his in-service symptoms.  

Upon a review of this evidence, the Board notes that the 
veteran has been determined, by x-rays, to have arthritis of 
the right shoulder.  This is a known clinical diagnosis, and 
further consideration of the veteran's claim as an 
"undiagnosed illness" under 38 C.F.R. § 3.317 (2001) is not 
warranted.  As such, the Board has considered the veteran's 
claim on a direct service connection basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the medical evidence of record does not establish an 
etiological relationship between the veteran's current right 
shoulder disorder and service.  First, the Board observes 
that arthritis of the right shoulder was first revealed by x-
rays more than four years following service.  Second, 
although the veteran was treated for right shoulder pain 
during service, the VA examiner who reviewed the veteran's 
claims file in August 1998 opined that the veteran's in-
service symptomatology had resolved and was not related to 
his current right shoulder problems.  The Board finds that 
this opinion is of greatest probative value and outweighs all 
other evidence since the examiner provided the opinions based 
on a review of the claims file, including service medical 
records and previous post service findings and conclusions.  
See Owens v. Brown, 7 Vet. App. 429 (1995) (the Board is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so).   

Indeed, the only other evidence of record supporting the 
veteran's claim is lay evidence, including the testimony 
presented by the veteran and his fiancée during his December 
2001 VA Travel Board hearing.  However, neither the veteran 
nor his fiancée has been shown to possess the requisite 
training, credentials, or other expertise needed to render a 
competent opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, this lay evidence cannot be treated as competent 
medical evidence and lacks probative value.  Where the 
determinative issue, as in this case, involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Alternatively, service connection may be granted under the 
chronicity provision of 38 C.F.R. § 3.303(b) where evidence 
shows that a veteran had a chronic condition in service, or 
within the presumptive period after service, and that he 
still has such condition.  Again, however, such evidence must 
be medical unless it relates to a condition as to which, 
under case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may be made on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, there were no findings of a "chronic" right 
shoulder disorder in service. The absence of any medical 
records of a diagnosis or treatment for right shoulder 
symptoms for many years after service is evidence highly 
probative against the claim.  See Savage, supra, see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  That is, 
such evidence weighs against any consideration of service 
connection based on continuity of symptomatology.  See 
Savage, supra.  Finally, there is no requisite medical 
opinion of record.   

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a right shoulder 
disorder, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001) are not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to a compensable evaluation for a 
laceration scar of the left forearm is denied.

The claim of entitlement to a compensable evaluation for a 
laceration scar of the left middle finger is denied.

The claim of entitlement to compensable evaluation for a 
laceration scar of the left thigh is denied.

The claim of entitlement to service connection for a right 
shoulder disorder is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

